United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1907
                        ___________________________

                           Michael A. Hoelscher, et al.

                      lllllllllllllllllllll Plaintiffs - Appellants

                                           v.

                                John M. Huff, et al.

                     lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                          Submitted: December 3, 2013
                            Filed: December 10, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Michael Hoelscher, Theresa Hoelscher, and C.M. Hoelscher, by Next Friend
Theresa Hoelscher (the Hoelschers) appeal the district court’s1 dismissal of their

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
action alleging federal and state claims and the denial of their motions for default and
for post-judgment relief. Reviewing the dismissal de novo, see LeMay v. U.S. Postal
Serv., 450 F.3d 797, 799 (8th Cir. 2006), we agree it was proper. Because the
Hoelschers were aware of their alleged injuries no later than December 2004, their
42 U.S.C. § 1983 claims were time-barred by Missouri’s 5-year limitations period for
personal-injury actions. See Sulik v. Taney Cnty., Mo., 393 F.3d 765, 767 (8th Cir.
2005), and cases cited. Having properly dismissed the federal claims, the district
court did not abuse its discretion by declining to exercise supplemental jurisdiction
over the Hoelschers’ state law claims, see 28 U.S.C. § 1367(c)(3), or in denying their
motions for default judgment and for post-judgment leave to amend their complaint.
See, e.g., United States ex rel. Roop v. Hypoguard USA, Inc., 559 F.3d 818, 822, 824
(8th Cir. 2009).

     Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
We deny as without merit all pending appellate motions.
                    ______________________________




                                          -2-